         Case 1:18-cv-06319-DLC Document 78 Filed 10/26/18 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

BELLEAU TECHNOLOGIES, LLC,

    Plaintiff,

    v.                                      Civil Action No. 18 Civ. 06319 (DLC)

JOEALLENPRO LIMITED, a foreign              JURY TRIAL DEMANDED
corporation; and JOE ALLEN, as an
individual,

    Defendants.


  NOTICE OF MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

MOTION ON BEHALF OF:                      Defendants JoeAllenPro Limited and Joe
                                          Allen, by their attorneys, Meredith &
                                          Keyhani, PLLC.

DATE, TIME AND PLACE OF HEARING:          Before the Hon. Denise L. Cote, Daniel
                                          Patrick Moynihan United States Courthouse
                                          500 Pearl St. New York, NY 10007-1312
                                          at a date and time to be determined by
                                          the Court.

SUPPORTING PAPERS:                        Memorandum of law, Declaration of Joseph
                                          Allen.

RELIEF DEMANDED:                          (1) An Order granting Defendants’ motion
                                          to dismiss the case for lack of personal
                                          jurisdiction and (2) such other and further
                                          relief this Court deems just and proper.



Date: October 26, 2018                           Respectfully submitted,

                                                 /s/ Dariush Keyhani__
                                                 Dariush Keyhani
                                                 Meredith & Keyhani, PLLC
                                                 125 Park Avenue, 25th Floor
                                                 New York, New York 10017
                                                 Tel. (212) 760-0098
Case 1:18-cv-06319-DLC Document 78 Filed 10/26/18 Page 2 of 2




                                       Fax (212) 202-3819
                                       dkeyhani@meredithkeyhani.com
                                       Attorneys for Defendants




                             2
